Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Omar Braxton, Sr., appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) complaint after a 28 U.S.C. § 1915A (2006) review, and denying what it construed as motions for relief pursuant to Fed.R.Civ.P. 59(e) and/or Fed. R.Civ.P. 60(b). Braxton has also filed an application to proceed in forma pauperis *259on appeal, as well as a motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, although we grant Braxton leave to proceed in forma pauperis, we deny his motion for appointment of counsel and affirm the district court’s orders. Braxton v. Cole, No. 1:12-cv-00758-AJT-TRJ (E.D. Va. filed Oct. 6, 2012, entered Oct. 9, 2012; filed Oct. 17, 2012, entered Oct. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.